Exhibit 10.65

 

2004

 

Code of

Professional

Conduct

 

E*TRADE FINANCIAL

Corporate Policies and Procedures



--------------------------------------------------------------------------------

CORPORATE POLICIES AND PROCEDURES

 

Code of Professional Conduct

 

 

 

COPYRIGHT 2002, 2004 E*TRADE FINANCIAL Corporation

New York, NY

Revised September 2004



--------------------------------------------------------------------------------

Table of Contents

 

INTRODUCTION

   1

PURPOSE OF THE CODE

   1

IMPLEMENTING THE CODE

   2

Exercising sound business judgment

   2

Reporting Violations

   2

Investigating Violations

   3

Preservation of Records

   3

THE CODE OF PROFESSIONAL CONDUCT AND YOUR EMPLOYMENT

   4

Code of Professional Conduct Is Not an Employment Contract

   4

Changes to the Code of Professional Conduct

   4

Consequences of Violating the Code of Professional Conduct

   4

Acknowledging the Code of Professional Conduct

   5

Questions

   5

STANDARDS OF CONDUCT

   6

GENERAL

   6

RESPONSIBILITIES UNDER THE LAW

   7

Securities Laws

   7

Exchange and Self-Regulatory Organization Rules

   7

Banking Laws and Regulations

   8

Licensing and Registration

   8

Company Books and Records

   8

Antitrust and Trade Regulation Laws

   8

Foreign Corrupt Practices Act and Anti-Bribery Statutes

   9

Economic Sanctions

   10

Anti-Boycott Laws

   10

Anti-Money Laundering Laws

   11

Intellectual Property Protection

   11

Privacy Laws and Regulations

   12

Reporting Inappropriate Activity

   13

Retaliation is prohibited.

   13

DEALING WITH THIRD PARTIES

   13

Authority to Act on Behalf of E*TRADE FINANCIAL

   13

Conflicts of Interest

   14

Gifts to and from Customers, Suppliers and Others

   15

Selecting Suppliers

   15

Requests for Legal, Financial or Tax Advice

   15

Advertising

   16

Charitable Contributions

   16

Political Action Committee

   16

Communications with the Media and other Third Parties

   16

Outside Lawyers

   17

Treatment of Privileged Communications and Documents

   17

LITIGATION, INVESTIGATIONS, INQUIRIES AND COMPLAINTS

   18

Notification

   18

Cooperation

   18

Communication with Governmental and Regulatory Authorities

   19

Communication with the Media and other Third Parties

   19



--------------------------------------------------------------------------------

DEALINGS WITH E*TRADE FINANCIAL

   20

Dealings with E*TRADE FINANCIAL’s Employees

   20

Protecting E*TRADE FINANCIAL’s Assets

   20

Use of E*TRADE FINANCIAL’s Information and Communications Systems

   20

Monitoring of Communications and Files

   21

Disputes with E*TRADE FINANCIAL

   22

Substance Abuse

   22

Post-Termination Obligations of Employees

   23

NON-DISCRIMINATION AND ANTI-HARASSMENT POLICY

   24

Equal Employment Opportunities

   24

Discrimination and Harassment Are Against Company Policy and Illegal

   24

Workplace Violence Is Prohibited

   26

Retaliation Is Prohibited

   26

Individuals Covered

   26

Reporting an Incident

   27

Important Notice to All U.S. Employee

   27

Investigation of Allegations

   27

Consequences of Inappropriate Behavior

   27

HANDLING PROPRIETARY AND CONFIDENTIAL INFORMATION

   28

Definition of Proprietary Information

   28

Definition of Confidential Information

   29

Guidelines for Accepting Proprietary or Confidential Information

   30

Confidentiality Agreements

   30

Using Proprietary or Confidential Information

   30

Handling Materials Containing Proprietary or Confidential Information

   30

Communicating Proprietary or Confidential Information

   31

Disposal of Proprietary or Confidential Waste

   31

Proprietary or Confidential Information Concerning Securities

   32

Confidentiality Obligations to Previous Employers and other Third Parties

   32

Ownership of Intellectual Property

   32

Post-Employment Use of Proprietary or Confidential Information

   33

Preventing Improper Use of Proprietary or Confidential Information

   33

TREATMENT OF INSIDE INFORMATION

   34

POLICY ON THE TREATMENT OF INSIDE INFORMATION

   34

Definition of Inside Information

   34

Prohibited Uses of Inside Information

   35

Guidelines for Information about E*TRADE FINANCIAL

   35

Handling Rumors

   35

Consequences of Misusing Inside Information

   35

The Restricted List

   35

OUTSIDE BUSINESS ACTIVITIES

   37

Obtaining Approval

   37

Industry-Related Organizations

   38

Residential Boards and Charities

   38

EMPLOYEE TRADING

   39

Trading Policies of Specific Business Units and Departments

   39

Accounts Covered by this Policy

   39



--------------------------------------------------------------------------------

Maintenance of Securities Accounts at E*TRADE FINANCIAL

   40

Exceptions to this Policy

   40

Consequences of Inappropriate Employee Trading

   40

GENERAL RULES FOR EMPLOYEE TRADING

   41

Trading on Inside Information

   41

Primary and Secondary Public Offerings

   41

Obtaining Significant Interests in Public Companies or Trading in Concert with
other Employees

   41

Futures, Options on Futures and other Derivative Securities

   41

Information about Customer or Company Orders

   42

The Restricted List

   42

RULES FOR PARTICULAR ACCOUNTS AND TRANSACTIONS

   42

Transactions in E*TRADE FINANCIAL’s Securities

   42

Managed Accounts

   42

Money Market and Open-End Mutual Fund Accounts

   43

Dividend Reinvestment Plans (“DRIPs”)

   43

Investment Clubs

   43

Direct Purchase of U.S. Treasury Bills, Bonds or Notes

   43

PROCEDURES FOR EMPLOYEE SECURITIES ACCOUNTS

   43

Entry of Orders

   43

Review of Employee Transactions

   44

ACKNOWLEDGEMENT

   45



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_1.jpg]

 

Introduction

 

Purpose of the Code

 

Our employees, customers, potential customers, and shareholders expect the
highest degree of ethics, honesty and fairness because they place their
financial assets in our care.

 

The purpose of the Code of Professional Conduct (the “Code”) is to protect and
enhance the reputation and franchise of E*TRADE FINANCIAL1 by setting standards
for our behavior as its employees, officers, directors and agents.

 

The financial services industry is heavily regulated and simple adherence to the
“letter of the law” is not what our employees, customers, potential customers,
and shareholders expect. They expect the highest degree of ethics, honesty and
fairness in all of our dealings because they place their financial assets in our
care.

 

This Code — in concert with our corporate policies and procedures, applicable
laws and regulations and sound judgment —is critical to our continued success.

 

It is the responsibility of every employee to comply with all applicable laws
and regulations and all provisions of the Code, as well as E*TRADE FINANCIAL’s
other corporate policies and procedures. All Company supervisors are responsible
and accountable for monitoring the compliance of employees they manage.

--------------------------------------------------------------------------------

1 Throughout the Code, the term “E*TRADE FINANCIAL” or the “Company” refers to
E*TRADE FINANCIAL Corporation and its subsidiaries and affiliated entities,
including, but not limited to, E*TRADE Securities LLC, E*TRADE Bank and all
other non-U.S. entities, unless specified otherwise.

 

1



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Implementing the Code

 

Exercising sound business judgment

 

E*TRADE FINANCIAL relies on you to exercise your best judgment and highest
ethics in performing your job. When the Code articulates a specific standard of
conduct, you must conform to it. However, no code of professional conduct can
anticipate every legal or ethical issue that might arise in the course of our
business.

 

In areas not specifically addressed in the Code, you must conduct yourself in
the spirit of the Code, with the highest degree of ethics and with the aim of
protecting E*TRADE FINANCIAL and its reputation. You should consider both
whether a proposed course of action complies with all applicable laws and
regulations and whether it could embarrass you or E*TRADE FINANCIAL.

 

You must therefore avoid not only actual misconduct but also the appearance of
impropriety. Assume that any action you take will ultimately be publicized and
consider how E*TRADE FINANCIAL (and you) would be perceived. When in doubt, seek
guidance from your supervisor or appropriate E*TRADE FINANCIAL department.

 

Reporting Violations

 

You are E*TRADE FINANCIAL’s first line of defense against civil or criminal
liability and unethical business practices.

 

If you know of, observe, suspect or become aware of a violation of applicable
laws or regulations or of the Code or E*TRADE FINANCIAL’s related policies and
procedures, you must report that information immediately to your direct
supervisor or another appropriate representative of E*TRADE FINANCIAL’s senior
management. If appropriate or necessary, you must also report that information
to Corporate Safety & Security, a more senior manager or to Human Resources,
Legal or Compliance. If you believe that the person to whom you have so reported
has not taken appropriate action, you must contact Human Resources, Legal or
Compliance directly.

 

If you believe that you may have violated the law or E*TRADE FINANCIAL’s
standards, you must report your behavior to E*TRADE FINANCIAL immediately. The
fact that you reported the violation, together with the degree of cooperation
you display and whether the violation is intentional or unintentional, will be
given consideration in an investigation and any resulting disciplinary action.

 

Upon learning of probable or actual misconduct, supervisors must notify Human
Resources, Legal, Compliance, or Corporate Safety & Security, as appropriate,
and, in consultation with the appropriate professional, take prompt, appropriate
remedial action. Supervisors who fail to take appropriate action may be held
responsible.

 

2



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

The Company has engaged an outside firm to provide a confidential service
through which you can anonymously report any suspected violations of law,
concerns related to corporate governance, financial reporting (including
Sarbanes-Oxley Act compliance), sexual or other harassment, discrimination,
theft, fraud, or threats to the safety of E*TRADE FINANCIAL employees. Contact
information for making reports is available on Channel E*.

 

Unless responsible Company management learns of a problem, we cannot deal with
it appropriately. Concealing improper conduct often compounds the problem and
may delay or hamper responses that could prevent or mitigate actual damage.

 

You should contact your supervisor, Legal or Compliance with any questions about
legal, regulatory or ethical issues.

 

Investigating Violations

 

All reported violations of applicable laws or regulations, the Code or E*TRADE
FINANCIAL’s related policies and procedures will be promptly investigated and
will be treated confidentially to the extent required and practicable under the
circumstances and consistent with enforcing the Code.

 

Preservation of Records

 

E*TRADE FINANCIAL is required by law and by industry regulation to maintain its
books and records in good order and to memorialize the essential terms of a
business agreement. Therefore, you should:

 

• review files periodically to ensure that information is current, essential and
consistent with document retention policies and applicable law and regulations;
and

 

• discard drafts, notes, notebooks, diaries, telephone logs, message slips and
other documents when they are no longer useful or current and not otherwise
required to be retained.

 

In conducting a review of your files, be careful not to discard:

 

• documents that must be kept for specific periods of time under applicable laws
and regulations (guidance concerning which can be obtained from Legal and
Compliance);

 

• documents that are the subject of a subpoena or document request; or

 

• documents that are potentially relevant to a lawsuit or investigation that has
been or may be initiated or documents you have been instructed to retain as part
of any lawsuit or investigation.

 

3



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

The Code of Professional Conduct and Your Employment

 

Code of Professional Conduct Is Not an Employment Contract

 

The policies and procedures of the Code form part of the terms and conditions of
your employment. However, the Code is not a contract, express or implied,
guaranteeing employment for any specific duration or entitling you to bonuses or
other forms of compensation. Employment at E*TRADE FINANCIAL is “at will”,
meaning that either you or E*TRADE FINANCIAL may terminate this relationship at
any time, with good cause or without cause.

 

Changes to the Code of Professional Conduct

 

E*TRADE FINANCIAL’s policies and procedures stated in this Code are subject to
change at the sole discretion of E*TRADE FINANCIAL. In addition, E*TRADE
FINANCIAL may implement additional policies and procedures in the future that
will be deemed part of the Code. It is your responsibility to be familiar at all
times with the Code, as it may be revised or amended, and any other policies and
procedures relevant to your responsibilities as an employee.

 

Consequences of Violating the Code of Professional Conduct

 

Violations of the Code may subject you to disciplinary action by E*TRADE
FINANCIAL including — without limitation — warnings, reprimands, temporary
suspensions, probation or termination of your employment. Disciplinary actions
may be taken:

 

• Against employees who authorize or participate directly, and in certain
circumstances indirectly, in actions which are a violation of applicable laws or
regulations, the Code or E*TRADE FINANCIAL’s related policies and procedures;

 

• Against employees who fail to report a violation of applicable laws or
regulations, the Code or E*TRADE FINANCIAL’s related policies and procedures or
withhold information concerning a violation of which they become aware or should
have been aware;

 

• Against the violator’s supervisor(s), to the extent that the circumstances of
the violation reflect inadequate supervision or lack of diligence by the
supervisor(s);

 

• Against employees who attempt to retaliate, directly or indirectly, or
encourage others to do so, against an employee who reports a violation of
applicable laws or regulations, the Code or E*TRADE FINANCIAL’s policies and
procedures;

 

• Against employees who make a report of a violation that is known by the
reporting person to be false.

 

4



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

E*TRADE FINANCIAL also must report certain activities to its regulators, which
could give rise to regulatory or criminal investigations. The penalties for
regulatory or criminal violations include significant fines, permanent bar from
employment in the securities industry and, for criminal violations,
incarceration.

 

Acknowledging the Code of Professional Conduct

 

When you have concluded your review of this revised Code, you must complete an
acknowledgement form indicating that you have read the Code and that you
understand and agree to abide by its requirements. New employees will also be
required to acknowledge their receipt and understanding of the Code and their
commitment to comply with it Failure to complete this acknowledgement may result
in termination of your employment. Regardless of whether you have completed the
acknowledgment, you must comply with the terms of the Code.

 

Abiding by the standards and procedures outlined in the Code and E*TRADE
FINANCIAL’s related policies and procedures is a condition of continued
employment with E*TRADE FINANCIAL.

 

Questions

 

If you have any questions at any time concerning the Code or E*TRADE FINANCIAL’s
related policies and procedures, or feel the need to seek guidance with respect
to a legal or ethical question, you should consult your supervisor, Human
Resources, Legal or Compliance.

 

5



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_2.jpg]

 

Standards of Conduct

 

General

 

Employees are responsible for reviewing and understanding the policies and
procedures related to their work activities and are advised that the following
summary is for general introductory purposes only.

 

The activities of E*TRADE FINANCIAL’s employees must always be in full
compliance with applicable laws and regulations and with the Code and E*TRADE
FINANCIAL’s related policies and procedures. If there is any doubt as to the
legality of any proposed activity, seek advice from Legal or Compliance before
the activity is undertaken.

 

This section of the Code outlines the general standards of conduct with respect
to specific additional issues confronting employees, such as:

 

• E*TRADE FINANCIAL’s non-discrimination and anti-harassment policy;

 

• E*TRADE FINANCIAL’s policies on handling proprietary, confidential and
non-public (or “inside”) information;

 

• E*TRADE FINANCIAL’s policies on participation in outside business activities
and private securities transactions;

 

• E*TRADE FINANCIAL’s policy on political contributions;

 

• E*TRADE FINANCIAL’s policy on employee stock trading.

 

6



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Responsibilities under the Law

 

Many governmental and self-regulatory organizations (“SROs”) supervise the
activities of E*TRADE FINANCIAL and its employees. You must comply with all
applicable laws and regulations in the jurisdictions in which E*TRADE FINANCIAL
does business. To that end:

 

• You must know and comply with the particular legal and regulatory obligations
imposed upon your part of E*TRADE FINANCIAL’s business;

 

• You must observe the highest standards of professional conduct when conducting
your business.

 

You may be held personally liable for improper or illegal acts committed during
your employment. Such liability could subject you to civil or criminal penalties
(fines or imprisonment), regulatory sanctions (censure, suspension or industry
bar) and disciplinary action by E*TRADE FINANCIAL, up to and including
termination of your employment.

 

The following is a general summary of the laws that apply to E*TRADE FINANCIAL.
However, this summary cannot and does not address every possible situation that
could arise in the course of E*TRADE FINANCIAL’s business. Ignorance of the law
or rules is neither a defense to nor an excuse from penalties or sanctions.
Therefore, if you are uncertain about the laws of a particular jurisdiction or
you are uncertain whether certain acts or practices comply with the law, you
must contact Legal and Compliance.

 

Securities Laws

 

Because E*TRADE FINANCIAL is licensed and regulated in a number of
jurisdictions, it is subject to numerous securities laws and rules. You must
understand and obey all applicable laws.. Included among the many securities
laws with which we must comply are rules concerning the proper reporting of
financial information. We comply with generally accepted accounting principles
in all of our filings. Any intentional effort to violate those principles,
provide misleading financial information, improperly report revenue recognition,
create “side letters”, avoid revenue recognition or expense recognition will not
be tolerated. Contact Brokerage Legal or Compliance for advice on specific
transactions or issues.

 

Exchange and Self-Regulatory Organization Rules

 

E*TRADE FINANCIAL belongs to many exchanges and SROs that issue and enforce
rules about trading in securities, commodities and related instruments, and
about other aspects of E*TRADE FINANCIAL’s business. You must be familiar with
and abide by the rules applicable to your business unit. Violations of SRO rules
can lead to penalties against you and E*TRADE FINANCIAL.

 

7



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Banking Laws and Regulations

 

Because E*TRADE FINANCIAL is licensed and regulated in a number of
jurisdictions, it is subject to numerous banking laws and regulations. You must
understand and obey all applicable laws. Contact Bank Legal or Compliance for
advice on specific transactions or issues.

 

Licensing and Registration

 

Many jurisdictions require licensing or registration of individuals who perform
certain activities in the financial services industry. These requirements apply
to many individual E*TRADE FINANCIAL employees. If you have any questions about
whether your activities require you to be licensed or registered, you should
consult with your supervisor or Compliance.

 

For those employees who are registered, any material changes to the information
provided at the time of registration (such as a change in name or residential
address) must be provided to Compliance immediately.

 

Company Books and Records

 

E*TRADE FINANCIAL books and records must be correct in all significant respects.
E*TRADE FINANCIAL expects you to be candid and accurate when providing
information for these books and records. Every business transaction undertaken
by E*TRADE FINANCIAL must be recorded correctly and in a timely manner in
E*TRADE FINANCIAL books and records. You may not make any false or misleading
entries.

 

Any payment made at your request on E*TRADE FINANCIAL’s behalf must be supported
by appropriate and correct documentation. In addition, corporate records must
comply with regulatory requirements and Company policies.

 

Antitrust and Trade Regulation Laws

 

Many jurisdictions have enacted antitrust and trade regulation laws to ensure
fair competition. Generally, these laws prohibit monopolization, price-fixing,
overlapping boards of directors between certain types of companies, exclusive
dealing and “tying” arrangements, price or service discrimination that
diminishes competition, deceptive acts and unfair competition. Violations of
these laws may result in civil or criminal liability and disciplinary action by
E*TRADE FINANCIAL, up to and including termination of employment.

 

E*TRADE FINANCIAL operates in complex business environments and it is impossible
to anticipate each circumstance in which antitrust and trade regulation issues
may arise. Some forms of joint activities in the securities industry
(underwriting syndicates, for example) are legally permissible, but others are
not. You may confront antitrust and trade regulation issues in joint ventures,
strategic investments, revenue sharing agreements, trade industry associations,
and formal or informal meetings or conversations with competitors, suppliers and
other third parties.

 

8



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Under no circumstances should you:

 

• discuss price, product or service arrangements, or division of market share
with competitors, unless that information has previously been made publicly
available or such disclosure has been authorized by Legal and Compliance;

 

• divulge the identity of E*TRADE FINANCIAL’s actual or potential customers or
any of the terms on which E*TRADE FINANCIAL might deal with those customers,
unless authorized by Legal and Compliance;

 

• enter into any agreement obligating any customer either to deal exclusively
with E*TRADE FINANCIAL or not to purchase securities or services from a
competitor, unless Legal and Compliance has reviewed and approved the agreement;

 

• enter into any agreement with a third party that involves pricing
restrictions, before Legal and Compliance has reviewed and approved the
agreement; or

 

• illegally or improperly acquire market or competitive information.

 

You should contact Legal if you have questions about any antitrust or trade
regulation issue.

 

Foreign Corrupt Practices Act and Anti-Bribery Statutes

 

If your job responsibilities include transactions with non-U.S. governments or
government-controlled entities, public international organizations or non-U.S.
political parties (including officials, employees or representatives of any of
these entities), you should assume that the U.S. Foreign Corrupt Practices Act
(“FCPA”) applies, regardless of where you are located.

 

The FCPA prohibits any payment or gift, or any offer or authorization of a
payment or gift, to these entities or individuals in order to secure any
improper business advantage, such as inducing the entity or individual to act
favorably on, or influence others to act favorably on, business proposals or
regulatory decisions. Such payments and gifts are forbidden even if they are
customary in the country where they will be given.

 

The FCPA also prohibits payments to agents or intermediaries who would use the
funds for prohibited purposes (and generally prohibit doing indirectly what may
not be done directly). Therefore, E*TRADE FINANCIAL must select only reputable
agents and must determine carefully their compensation amount. You must not hire
an agent before you have obtained approval from Legal.

 

9



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Many countries in the world are now adopting statutes similar to the FCPA. In
addition, virtually every country has a domestic anti-bribery statute, and many
government agencies have their own rules governing the acceptance of gifts,
travel or entertainment. Be aware that in some cases these statutes and rules
may prohibit conduct that the FCPA would permit. Check with Legal and Compliance
if you have any questions as to the acceptability of particular conduct under
the FCPA or under the statutes or rules of any country in which you are doing
business.

 

Economic Sanctions

 

The U.S. Office of Foreign Assets Control (“OFAC”) imposes economic sanctions
against certain groups and countries, in order to further U.S. foreign policy
and national security objectives. These countries and groups have included Cuba,
North Korea, Libya, Iraq, Iran, Sudan, Syria, Serbia and Montenegro, Liberia,
Burma (Myanmar) and Zimbabwe. Sanctions may also apply to specifically
designated nationals (“SDNs”), such as terrorists, narcotics traffickers, senior
political figures, and persons designated as nationals of the sanctioned
countries. Lists of all countries, groups and SDNs are published periodically by
OFAC. You may access these lists at http://www.treas.gov/ofac.

 

Under no circumstances may you open an account or undertake a transaction with a
person or country on any OFAC list. If any person or entity on the OFAC list
attempts to open an account or conduct a transaction with E*TRADE FINANCIAL, you
must report this activity to Corporate Security Investigation or Risk
Management. No business with any person or entity on the OFAC list will be
permitted unless Legal and Compliance approve of the transaction. Countries and
persons subject to sanctions are periodically added to or removed from the OFAC
list. Therefore, you must keep current as to which countries and persons are
subject to OFAC sanctions.

 

If you are located outside the U.S., different sanctions may be in force. You
should consult local Legal, Compliance or Risk Management about potential
sanctions.

 

Anti-Boycott Laws

 

U.S. law prohibits E*TRADE FINANCIAL from complying with or supporting a foreign
country’s boycott of a country “friendly” to the United States. Accordingly,
employees who are U.S. residents or nationals, wherever located, may not refuse
to do business with anyone for boycott-related reasons, furnish information
requested for boycott reasons, or otherwise support a foreign boycott not
sanctioned by the U.S.

 

If you are located outside the U.S., there may be local law that is the reverse
of the U.S. anti-boycott law. You should consult local Legal and Compliance with
any questions about the existence or effect of such laws.

 

10



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Currently, the best-known boycott with which U.S. law prohibits compliance is
the Arab boycott of Israel and its nationals. With respect to this boycott,
E*TRADE FINANCIAL is required to report annually all operations in or related to
the boycotting countries – which may include Bahrain, Egypt, Jordan, Oman, Iraq,
Qatar, Saudi Arabia, Kuwait, Syria, Lebanon, United Arab Emirates, Libya,
Republic of Yemen and others – to the U.S. Government. E*TRADE FINANCIAL must
also report promptly any request to support or furnish information about this
boycott, including any oral request received during a transaction.

 

Requests to support or furnish information about a boycott often arise during
negotiations of contract terms. If you receive or learn of such a request,
report it immediately to Legal.

 

Anti-Money Laundering Laws

 

The term “money laundering” covers any procedure that changes the identity of
illegally obtained money so that it appears to have originated from a legitimate
source. The USA PATRIOT Act and other federal laws require E*TRADE FINANCIAL to
verify our customers’ identities and to report any attempts to launder funds or
conduct other suspicious activities.

 

Money laundering may occur not only in connection with new clients but also with
new or existing accounts of established clients. Thus, you must be mindful of
the problem of money laundering and constantly vigilant for signs of such
activity. You must make every effort to know E*TRADE FINANCIAL’s customers and
to be aware at all times of what might constitute a suspicious transaction or
behavior.

 

If you have grounds for suspecting money laundering, you should immediately
inform Corporate Safety & Security and Risk Management. E*TRADE FINANCIAL’s or
its employees’ conduct that assists money laundering could be a serious criminal
offense. Failure to report suspicions of money laundering to the relevant
authorities also may be an offense. Finally, do not alert the client of your
suspicion, as this may also be an offense in certain jurisdictions.

 

If you have any questions concerning these issues, contact Legal, Corporate
Safety & Security, or Risk Management.

 

Intellectual Property Protection

 

Most jurisdictions have some form of legal protection for intellectual property,
including copyrights, patents, trademarks and trade secrets.

 

Copyright laws govern the display and reproduction of copyrighted material,
which includes most books, magazines, newspapers, websites, research reports and
software. You cannot display or reproduce copyrighted material without the
permission of the copyright owner. Because copyright laws are complex, you
should contact Legal with questions about displaying or reproducing material
subject to copyright protection.

 

11



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Patent laws govern the right to make, use and sell a patented invention. Certain
software applications and business methods may be subject to patent protection.
If you develop a software application, business method or invention during the
course of your employment with E*TRADE FINANCIAL, you should document the
development and consult with your direct supervisor and Legal concerning its
patentability. Similarly, before introducing a software application, business
method or invention that is similar to that of another company, particularly in
the financial services industry, you should consult with Legal about
infringement risks.

 

Trademark laws govern the use of product or brand names, service marks, and
trade names that the public associates with a particular product or service. You
must obtain prior approval of all uses of E*TRADE FINANCIAL’s trademarks,
service marks and trade names from Legal or Compliance- Advertising Review as
appropriate. In addition, before adopting any new names for product or service
offerings, you must have Legal approval.

 

Trade secret protection governs the disclosure and use of information that the
owner has endeavored to hold secret, usually because the information provides
the owner with a competitive advantage. It is not necessary that the information
be subject to copyright, patent or trademark protection in order to constitute a
trade secret.

 

E*TRADE FINANCIAL policies govern situations in which you develop, create or
receive any materials subject to intellectual property protection in the course
of your employment for E*TRADE FINANCIAL. If you have any questions concerning
these policies, review E*TRADE FINANCIAL’s policy on “Handling Proprietary and
Confidential Information”, outlined in this Code, and consult with Legal.

 

Privacy Laws and Regulations

 

E*TRADE FINANCIAL employees are required as a term of their employment to agree
to maintain the confidentiality of sensitive non-public customer and employee
information to which they may be exposed from time-to-time during the course of
their employment. It is advised that prior to providing any such information to
business partners and/or any third party that internal policies and procedures
be reviewed, such as E*TRADE FINANCIAL’s privacy policy and any opt-out
provisions which may be applicable, and should there still be questions about
the release of the information, that advice of the Legal and Compliance
departments be obtained. In addition to privacy policies, laws and regulations
require that E*TRADE FINANCIAL maintain the confidentiality of customer
information. Laws may prohibit sharing of customer data even among E*TRADE
FINANCIAL entities. For questions regarding privacy contact Legal or Compliance.

 

12



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Reporting Inappropriate Activity

 

If at any time, you become aware of activity of any employee (including
yourself) which you believe is or may be a violation of any law, rule or
regulation, or that is a breach of our customer’s faith in our integrity, you
have an obligation to report that activity to your supervisor, Human Resources,
Legal or Compliance immediately.

 

Any reported incident of inappropriate activity will be investigated promptly.
The investigation may include individual interviews with the parties involved
and when necessary, with individuals who may have observed the alleged conduct
or may have other relevant knowledge. The investigation may also involve the
review of any systems utilized in the alleged transaction and any relevant
electronic or written information.

 

Retaliation is prohibited.

 

E*TRADE FINANCIAL prohibits retaliation against any individual who, in good
faith, reports any inappropriate activity or any individual who participates in,
or otherwise supports an investigation of such reports. Anyone who retaliates
against an individual under such circumstances will be subject to disciplinary
actions up to and including termination of employment.

 

Dealing with Third Parties

 

Authority to Act on Behalf of E*TRADE FINANCIAL

 

Do not commit E*TRADE FINANCIAL to any obligations unless you have the authority
to do so. Except with respect to trading activities performed by registered
brokers and customer service representatives on behalf of our brokerage
customers in the regular course of business, only certain individuals (typically
Members of the entity’s Board of Directors, and its Officers, EVPs, or VPs) may
enter into commitments on behalf of E*TRADE FINANCIAL, which includes signing
contracts on behalf of any E*TRADE FINANCIAL entity. All contracts must be
reviewed and approved by Procurement and/or Legal (depending on the subject of
the agreement) before they are signed. Certain contracts also require approval
of the Technology Infrastructure Committee or Finance. In addition, various
business units and departments have special approval requirements for
commitments of a certain size. You should consult with your supervisor to learn
of any such policies. You should contact Legal with any questions regarding
authority to bind E*TRADE FINANCIAL to obligations with third parties.

 

13



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Conflicts of Interest

 

Separate and apart from applicable laws and regulations, you have a primary
business and ethical responsibility to E*TRADE FINANCIAL to avoid any activity
or relationship that may interfere, or have the appearance of interfering, with
the performance of your duties in a loyal, efficient manner to the best of your
ability. Such activities and relationships, called “conflicts of interest”,
include any interest, relationship or activity that is incompatible or has the
appearance of being incompatible with the best interests of E*TRADE FINANCIAL,
or which potentially affects or has the appearance of affecting your objectivity
as an employee.

 

Depending on your particular responsibilities, potential conflict of interest
situations may include, but are not limited to:

 

• using of E*TRADE FINANCIAL’s premises, assets, information or influence for
personal gain;

 

• causing E*TRADE FINANCIAL to purchase services or products from family members
or businesses in which you or your family have or may have an interest, unless
cleared to do so after disclosing the pertinent facts to your direct supervisor
and Legal and Compliance;

 

• serving as a director, officer, employee, partner, consultant or agent of an
enterprise that is a present or potential supplier, or a competitor of E*TRADE
FINANCIAL; or that engages or may engage in any other business with E*TRADE
FINANCIAL;

 

• owning a material stock, being a creditor or having other financial interest
in an enterprise described above;

 

• having any other significant direct or indirect personal interest in a
transaction involving E*TRADE FINANCIAL;

 

• obtaining or using for personal benefit confidential information regarding an
enterprise described above, or providing confidential information regarding
E*TRADE FINANCIAL or its business to such an enterprise;

 

• appropriating for personal benefit a business opportunity that E*TRADE
FINANCIAL might reasonably have an interest in pursuing, without first making
the opportunity available to E*TRADE FINANCIAL; or

 

• engaging in outside activities that detract from or interfere with the full
and timely performance by an employee of all of his or her duties for the
Company.

 

14



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Your involvement in certain outside activities may require the prior approval of
E*TRADE FINANCIAL. If you have any questions, consult E*TRADE FINANCIAL’s
policies on “Outside Business Activities” and contact Compliance.

 

Gifts to and from Customers, Suppliers and Others

 

You and your family members may not accept gifts or special favors (other than
of nominal value) from any person or organization with which E*TRADE FINANCIAL
has a current or potential business relationship. In addition, Company policy,
applicable laws, regulations or SRO rules, may prohibit you from giving gifts in
excess of specified monetary levels (or of any value) to third parties,
including persons employed with a stock exchange, regulatory authority,
financial institution, broker, dealer, or the news or financial information
media. Contact Compliance about specific restrictions or the meaning of “nominal
value”.

 

When permitted by law and consistent with accepted business practices and
ethical standards, you may give gifts of nominal value to customers, suppliers
and persons who have referred business to E*TRADE FINANCIAL. No gifts should be
given if public disclosure of the circumstances would embarrass you or E*TRADE
FINANCIAL. Special restrictions often apply to gifts to and entertainment of
government employees, even of nominal value.

 

Customer entertainment expenses are generally not considered gifts if employees
are present, the provision of the entertainment is not routine, and the expense
is not excessive. Contact your supervisor or Compliance for further details.

 

You must provide complete and accurate expense reports for all gifts and
entertainment expenses paid for by E*TRADE FINANCIAL.

 

Selecting Suppliers

 

Evaluate competing suppliers by their long-term financial stability and the
price and quality of the product or service. Personal relationships should not
be (or be perceived to be) a factor in the decision to use a particular
supplier. However, you may consider E*TRADE FINANCIAL’s interest in developing
mutually productive business relationships.

 

Requests for Legal, Financial or Tax Advice

 

Customers may request legal, financial or tax advice about securities or other
issues because they assume that you are knowledgeable about those areas. Company
policy generally prohibits customer service representatives, relationship
managers, and brokers giving legal, financial or tax advice to a customer unless
you are specifically approved to give investment advice as a member of the
investment specialist group. Customers should be advised to consult their own
counsel for legal advice and to consult their own tax advisors for tax guidance.

 

15



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Advertising

 

Only Marketing is authorized to arrange for advertising on E*TRADE FINANCIAL’s
behalf. All advertising, including announcements of Company transactions, must
be coordinated, approved and placed by Marketing.

 

Charitable Contributions

 

E*TRADE FINANCIAL coordinates all of its charitable contribution programs
including sponsorship or participation in charity events through local site
leadership committees with oversight by the CEO and President in conjunction
with Board approval.

 

Political Action Committee

 

E*TRADE FINANCIAL supports a Political Action Committee (the “E*TRADE PAC”) as
authorized by, and in accordance with, federal law. E*TRADE PAC funds are used
to make contributions to candidates for federal office. Participation or
membership in the E*TRADE PAC is completely voluntary. E*TRADE FINANCIAL does
not require any of its employees to participate in the E*TRADE PAC and no
employee should ever feel obligated in any way to participate. Participation in
the E*TRADE PAC will not help or hinder the employee in any way, and E*TRADE
FINANCIAL will not tolerate any reprisal, including physical force, job
discrimination or any threat of employment retaliation or financial disadvantage
to any employee who chooses not to participate. Any employee who feels that
anyone has placed any undue pressure on them to participate in the E*TRADE PAC
should immediately report the situation to a Human Resources representative, any
representative of the Government Affairs office or Legal and the matter will be
resolved as soon as possible.

 

Communications with the Media and other Third Parties

 

E*TRADE FINANCIAL values its relationships with the press and maintains routine,
ongoing contact with key publications and broadcast outlets around the world.

 

Because our corporate communications strategy is coordinated across the
Company’s various business lines, and because our corporate messaging must be
very concise and consistent, only trained and approved spokespersons, working in
coordination with Corporate Communications, are authorized to represent the
Company to the Media. Refer all unsolicited press inquiries to Corporate
Communications. Do not initiate contact with the press without consulting
Corporate Communications. This includes “letters to the editor” or comments to
journalists about specific matters that relate to E*TRADE FINANCIAL’s businesses
and those that identify you as an employee of E*TRADE FINANCIAL. With respect to
press inquiries about legal or regulatory matters or customer complaints, you
should follow the procedures in the Code entitled “Your Duties Regarding
Litigation, Investigations, Inquiries and Complaints”.

 

16



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Corporate Communications must authorize participation in personal profiles or
stories about “lifestyle” in which E*TRADE FINANCIAL is referenced. If you wish
to appear in articles regarding your activities outside E*TRADE FINANCIAL
(philanthropic activities or hobbies, for example), you may do so. However, do
not identify yourself as an employee or use E*TRADE FINANCIAL’s name or
facilities in any way without approval from Corporate Communications.

 

All press releases mentioning E*TRADE FINANCIAL must be approved by Corporate
Communications and Legal and Compliance before being released by E*TRADE
FINANCIAL, its customers, suppliers or any other organization.

 

You may not endorse the products or services of suppliers or customers on behalf
of E*TRADE FINANCIAL unless expressly authorized by Corporate Communications.
This includes commenting in press articles (including in-house publications) and
participating in testimonial advertising, promotional brochures or annual
reports. In addition, you may not permit third parties to use E*TRADE
FINANCIAL’s name for endorsements of their products or services without the
approval of Corporate Communications.

 

You may not participate in any chat room or bulletin board discussions (whether
in real-time or not in real-time) in any way representing the business,
activities and/or opinions of E*TRADE FINANCIAL.

 

Outside Lawyers

 

Our corporate legal strategy is coordinated across the lines of our business
units to control costs and maintain consistent legal positions. For that reason
you must obtain clearance from Legal before speaking to an outside lawyer or law
firm on behalf of E*TRADE FINANCIAL. Only Legal can retain outside lawyers or
law firms on E*TRADE FINANCIAL’s behalf.

 

Treatment of Privileged Communications and Documents

 

Treat all communications and documents seeking or receiving legal advice and
preparing for litigation as confidential and subject to attorney-client and/or
work product privileges. This includes communications with, and documents
created at the direction of, by or for, Legal or E*TRADE FINANCIAL’s outside
counsel. Communicate such information and documents within E*TRADE FINANCIAL on
a strict need-to-know basis and only at the direction of Legal. Do not disclose
such information or documents to anyone outside E*TRADE FINANCIAL unless
specifically directed to do so by the Company’s legal counsel.

 

Documents that are prepared for, or at the direction of, Legal or outside
counsel, should be marked “Attorney-Client Communication, Privileged and
Confidential”. Note, however, that merely marking documents “Privileged” or
“Confidential” does not provide legal protection from disclosure to a regulatory
authority or a

 

17



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

litigation adversary unless the document satisfies the legal requirements for
the relevant privilege. Documents are not protected from disclosure to a
regulator or in litigation merely because the author copies someone in Legal or
because the author believes the documents are personal or private. Moreover,
some jurisdictions do not have the legal concept of privilege.

 

If you have any questions about whether a communication or document is
privileged, consult Legal.

 

Litigation, Investigations, Inquiries and Complaints

 

Notification

 

You must notify your direct supervisor and Legal and Compliance immediately in
the event that you:

 

• become involved in any criminal or regulatory investigation or proceeding
(including if you are arrested, indicted or otherwise charged with an offense or
if you enter a plea or settle such a matter);

 

• become involved in any civil litigation or arbitration (excluding minor
traffic violations, personal injury claims, small claims or family law matters
that do not concern E*TRADE FINANCIAL);

 

• receive a subpoena, inquiry or request from a governmental, regulatory or
administrative agency or a claimant, plaintiff or outside attorney that
involves, or has the potential for involving, E*TRADE FINANCIAL; or

 

• receive a customer complaint, whether made orally or in writing.

 

You must contact Legal and Compliance concerning the above matters at the
earliest opportunity and provide updates and reports on the status of such
matters on a regular basis. You must not take any action concerning E*TRADE
FINANCIAL in the above matters without first contacting Legal and Compliance.
Failure to do so may lead to disciplinary action, up to and including
termination of your employment.

 

Cooperation

 

During litigation, an internal investigation, or a governmental, regulatory or
administrative inquiry, audit or exam involving E*TRADE FINANCIAL, you may be
asked to provide information, including documents, testimony or statements to
Legal, Compliance, E*TRADE FINANCIAL’s outside counsel, or a governmental,
regulatory or administrative authority. You may also be asked to meet with these
entities or persons. As a term and condition of your employment, you must
consider such a request your top priority and you must cooperate fully

 

18



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

with any such request, in coordination with Legal and Compliance, and you must
provide truthful information. You are not permitted to discuss any such request,
or the substance of any discussions or requests, with any third party,
especially including an individual who is the subject of an investigation or
inquiry, without prior approval from Legal and Compliance. If you are contacted
by an individual who is the subject of an investigation and are requested to
provide information about the investigation, you must inform the individual that
you are not permitted to disclose any information and you must contact Legal and
Compliance to inform them of the contact. Failure to do so may subject you to
civil or criminal liability and may be grounds for termination of your
employment. In addition, E*TRADE FINANCIAL may provide information, including
documents, testimony or statements, concerning you or your activities at E*TRADE
FINANCIAL in connection with requests or inquiries by governmental, regulatory
or administrative authorities. E*TRADE FINANCIAL strictly complies with all laws
relating to the privacy of your personal information and will ordinarily provide
you notice prior to producing any such information, however, it may not be
appropriate to provide such notice in every circumstance. E*TRADE FINANCIAL
retains the discretion to provide any information in accordance with applicable
law.

 

Communication with Governmental and Regulatory Authorities

 

Legal and Compliance supervise all contacts with governmental and regulatory
bodies and attorneys regarding subpoenas, investigations, inquiries and
requests. Do not initiate any contacts with a governmental or regulatory body or
attorney regarding such matters without the permission of Legal or Compliance.
If you are contacted about a subpoena, investigation, inquiry or request, follow
the procedures outlined above.

 

Government Affairs supervises all other contacts with government and legislative
officials and regulatory bodies. Do not initiate any contacts with such entities
or individuals without coordinating with Government Affairs. If you are
contacted about public policy or political matters, do make any commitments or
provide any substantive information unless and until Government Affairs has
approved the response.

 

Communication with the Media and other Third Parties

 

Litigation, investigations, inquiries and complaints involving E*TRADE FINANCIAL
or its employees may be the subject of press coverage or inquiries and
discussion inside and outside E*TRADE FINANCIAL. Consistent with the procedures
in the Code entitled “Communications with the Media”, you are not permitted to
discuss such matters with the media, unless authorized by Corporate
Communications, Legal and Compliance or the Chief Executive Officer.

 

Do not communicate with claimants, their attorneys, or any other third party
about Company litigation or other office-related matters. If a claimant,
attorney,

 

19



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

regulator or government agency contacts you, say that the matter is the subject
of litigation and cannot be discussed with the individual, unless you have
received prior authorization from Legal. Direct the claimant or attorney to
Legal and inform the relevant department of the contact as soon as possible. Be
aware that your conversations might be recorded or monitored without your
knowledge or consent and if requested by a third party, do not consent to the
recording of any conversation.

 

Dealings with E*TRADE FINANCIAL

 

Dealings with E*TRADE FINANCIAL’s Employees

 

In dealing with fellow employees, it is critically important to be honest,
forthcoming and fair. Each and every employee must be treated with the dignity
and respect that each of us deserve.

 

To help employees drive their performance, it is very important that those who
supervise them give clear direction, feedback and support to their employees.
E*TRADE FINANCIAL commits that all employees will receive performance reviews in
accordance with our current performance review policy.

 

Protecting E*TRADE FINANCIAL’s Assets

 

E*TRADE FINANCIAL’s assets include, but are not limited to, its cash and
securities, its premises, its technology, its proprietary and confidential
information, its legally privileged materials, its intellectual property (such
as software, business plans, non-public financial information, ideas for new
products or services, and employee and customer lists), and its reputation.
Specific policies with respect to protecting these assets are in E*TRADE
FINANCIAL’s policy on “Handling Proprietary and Confidential Information”, which
is outlined in this Code, as well as the Employee Agreement regarding
Proprietary Rights and Confidential Information signed by employees at the
beginning of their employment.

 

In general, you must use E*TRADE FINANCIAL’s assets solely for the benefit of
E*TRADE FINANCIAL or its customers. In addition, you must safeguard these assets
by adhering to E*TRADE FINANCIAL’s security policies and procedures. Be alert to
incidents that could lead to the loss, misuse or theft of Company property.
Report all such occurrences immediately to your direct supervisor and, if
appropriate, to Corporate Safety & Security.

 

Use of E*TRADE FINANCIAL’s Information and Communications Systems

 

E*TRADE FINANCIAL maintains certain systems, including telephones, voicemail,
electronic mail, computer networks, personal digital assistants and remote
access capabilities to further E*TRADE FINANCIAL’s business objectives. Any
systems to which you are provided access are to be used for business purposes.
You must adhere to all Company policies and any policies that your business unit
or department may set governing such usage.

 

20



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Generally, you should use E*TRADE FINANCIAL’s systems only for Company business.
You may use the systems for limited personal use in accordance with E*TRADE
FINANCIAL policies governing communications and conduct generally. However, any
use for personal profit or contrary to law or Company policies is prohibited. In
addition, you may not use E*TRADE FINANCIAL’s systems to send, store, view or
forward unlawful, offensive, harassing, discriminatory or other inappropriate
materials or message, including pornography, jokes, political or religious
materials, and violent or obscene language or images. Furthermore, you may not
send, store, view or forward advertisements, solicitations or promotions not
related to Company business except as expressly authorized by the Company.

 

Use sound judgment when composing or forwarding electronic mail, keeping in mind
that e-mail is just as valid a form of communication as a formal business
letter, and should be crafted with the same level of decorum and formality.
Treat such communications as written, not oral, because they could be retained
on E*TRADE FINANCIAL’s systems even after you have deleted them. In addition,
such communications could be copied and distributed widely by the recipient.

 

Generally, information made available through E*TRADE FINANCIAL’s intranet is
intended for internal use only. Please refer to the policies of your business
unit or department and contact Legal and Compliance with any questions on the
use of this information.

 

All software transmitted over, downloaded onto or installed on E*TRADE
FINANCIAL’s systems must be approved by and registered with E*TRADE FINANCIAL.
Unapproved software is strictly prohibited in order to prevent unauthorized or
unlawful use and transmission of computer viruses. Contact Corporate Safety &
Security or Legal with any questions.

 

Monitoring of Communications and Files

 

E*TRADE FINANCIAL reserves the right to monitor and review all written and
electronic communications that employees send or receive at work or using
E*TRADE FINANCIAL’s systems, including electronic mail, voicemail, envelopes,
packages or messages delivered to the Company and items marked “Personal and
Confidential”. Authorized persons may, as permitted by applicable law, access
your desk or workspace files, electronic mail, voicemail messages, internet
usage records, telephone records, word processing files and other information
files, for example, to monitor compliance with applicable laws, regulations or
Company policies. In addition, E*TRADE FINANCIAL may, subject to applicable law,
record and monitor conversations on Company

 

21



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

telephones, for example, to ensure the accuracy of transaction records, to
comply with applicable laws and regulations, to evaluate the quality of customer
service or to check compliance with Company policies.

 

All information stored on or transmitted using E*TRADE FINANCIAL’s systems and
all recordings and transcripts of telephone conversations are Company property.
Subject to applicable law, you have no expectation of privacy regarding the use
of any of these systems. In addition, under appropriate circumstances,
regulators may gain access to this information and material.

 

E*TRADE FINANCIAL records telephone calls with customers as required, however
you may not otherwise record any conversation, whether over the telephone or in
person, or participate in any conversation that you know is being recorded, that
relates to E*TRADE FINANCIAL’s business or employees without the prior written
approval of Legal and Compliance. However, you should be aware that third
parties might record your conversations without seeking your permission or
giving prior notice.

 

Disputes with E*TRADE FINANCIAL

 

If you have a dispute with E*TRADE FINANCIAL relating to or arising out of your
employment, your first course of actions should be to bring that dispute to the
attention of your supervisor, Human Resources, or any member of the Company’s
management team with whom you feel comfortable. The vast majority of issues can
be addressed by simply talking them through. You should consult with Human
Resources or Legal concerning any formal dispute resolution procedures that you
may be required to use to resolve any dispute relating to your employment,
including the termination of your employment. For example, U.S. registered
employees who have signed a Form U-4 are required to arbitrate many such
disputes with E*TRADE FINANCIAL in accordance with the rules of the
organizations with which they are registered. In addition, at the beginning of
their employment, most employees signed a separate agreement specifically
agreeing to arbitrate any dispute that may arise with E*TRADE FINANCIAL. If your
dispute involves claims of discrimination or harassment, you should review the
“Non-discrimination and Anti-Harassment Policy” outlined in this Code.

 

Even if you are not required by contract to arbitrate a dispute with E*TRADE
FINANCIAL, you should consult with Human Resources or Legal concerning the
availability of any arbitration or mediation procedures that may have been
established by E*TRADE FINANCIAL.

 

Substance Abuse

 

E*TRADE FINANCIAL seeks to maintain a safe work environment. Therefore, you may
not sell, purchase, use, possess, or be under the influence of any illegal
substance while on E*TRADE FINANCIAL’s premises or while conducting Company
business. In addition, you must abide by any Company policies

 

22



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

concerning the use of alcohol at Company related or sponsored events, whether or
not on E*TRADE FINANCIAL’s premises. You should contact Human Resources with any
questions concerning such policies.

 

Conduct not in compliance with E*TRADE FINANCIAL’s policies is inconsistent with
E*TRADE FINANCIAL’s business interests and will be grounds for disciplinary
action, including termination.

 

Post-Termination Obligations of Employees

 

You must return all identification badges and building access cards on or before
your last day of work. Personal computers, laptops, personal digital assistants,
printers and other peripheral devices, and any other equipment provided to you
in the course of your employment are and remain the property of E*TRADE
FINANCIAL and must be returned on or before the last day of your employment.

 

You must continue after the end of your employment to abide by E*TRADE
FINANCIAL’s policies concerning the handling of proprietary and confidential
information, the treatment of inside information and the handling of privileged
materials, as outlined in this Code and in any specific policies of your
business unit or department. If you have downloaded such information onto any
personal computer equipment, including a personal digital assistant, you are
required to delete that information permanently from the equipment.

 

Each business unit or department may have its own policies and procedures for
departing employees. Your supervisor and Human Resources can advise you of any
policies and procedures that apply to your particular situation. If you have any
questions about your post-termination obligations, please consult Human
Resources, Legal, or Compliance.

 

23



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_3.jpg]

 

Non-Discrimination and Anti-Harassment Policy

 

E*TRADE FINANCIAL promotes equal employment opportunity for all employees in
connection with recruitment, hiring, placement, selection, training,
development, promotion, transfer, demotion, discipline, compensation and
termination of employees. E*TRADE FINANCIAL is committed to providing a
workplace that is free of sexual or other harassment.

 

Equal Employment Opportunities

 

It is the policy of E*TRADE FINANCIAL to ensure equal employment opportunity
without discrimination or harassment because of race, color, national origin,
religion, sex, age, disability, citizenship, marital status, sexual orientation,
military status or any other characteristic protected by applicable law. E*TRADE
FINANCIAL is committed to a work environment in which all individuals are
treated with respect and dignity. Each individual should have the ability to
work in a professional atmosphere that promotes equal employment opportunities
and prohibits discriminatory practices, including harassment. E*TRADE FINANCIAL
expects that all relationships among persons in the workplace be businesslike
and free of bias, prejudice and harassment. If you have any questions, please
contact Human Resources.

 

Discrimination and Harassment Are Against Company Policy and Illegal

 

E*TRADE FINANCIAL prohibits and will not tolerate any discrimination or
harassment, whether committed by any employee, management or non-supervisory,
temporary agency employees, vendors, contractors or guests. In addition, U.S.
law and the laws of most jurisdictions prohibit discrimination and harassment.
Conduct prohibited by E*TRADE FINANCIAL’s policy, as set forth herein, or under
the law is unacceptable in the workplace and in any work- related setting
outside the workplace, such as during business trips, business meetings and
social events related to E*TRADE FINANCIAL’s business.

 

24



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Definitions of Harassment

 

Both sexual harassment and harassment because of any protected characteristic
are prohibited. SEXUAL HARASSMENT is defined as unwelcome sexual advances,
requests for sexual favors and other verbal or physical conduct of a sexual
nature when, for example:

 

• submission to such conduct is made either explicitly or implicitly a term or
condition of an individual’s employment,

 

• submission to or rejection of such conduct by an individual is used as the
basis for employment decisions affecting that individual; or

 

• such conduct has the purpose or effect of interfering unreasonably with an
individual’s work performance or creating an intimidating, hostile or offensive
work environment.

 

Sexual harassment may include subtle behavior and may involve individuals of the
same or different sex. Depending on the circumstances, this behavior may
include, but is not limited to:

 

• unwanted sexual advances or requests for sexual favors;

 

• sexual jokes and innuendo; verbal abuse of a sexual nature;

 

• commentary about an individual’s body, sexual prowess or deficiencies;

 

• leering, “catcalls” or touching;

 

• obscene gestures;

 

• display or circulation (including through electronic mail) in the workplace of
pornography or any other form of sexually suggestive written or graphic
material, objects or pictures; and

 

• other physical, verbal or visual conduct of a sexual nature.

 

HARASSMENT BECAUSE OF A PROTECTED CHARACTERISTIC is defined as verbal or
physical conduct that denigrates or shows hostility or aversion toward an
individual (or an individual’s relatives, friends or employees) because of race,
color, religion, sex, national origin, age, disability, citizenship, marital
status, military status, sexual orientation, or any other characteristic
protected by law and that:

 

• has the purpose or effect of creating an intimidating, hostile or offensive
work environment;

 

25



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

• has the purpose of interfering unreasonably with an individual’s work
performance; or

 

• otherwise adversely affects an individual’s employment opportunities.

 

Harassing conduct includes, but is not limited to:

 

• epithets, slurs or stereotyping;

 

• threatening, intimidating or hostile acts;

 

• denigrating jokes; and

 

• display or circulation (including through electronic mail) in the workplace of
written or graphic material that denigrates or shows hostility or aversion
toward an individual or group.

 

Workplace Violence Is Prohibited

 

E*TRADE FINANCIAL also is committed to responding appropriately to provide its
employees with a work environment that is free of threats, intimidation and
violence. E*TRADE FINANCIAL expressly forbids any such behavior or the
possession of firearms and other weapons when conducting Company business,
whether on or off E*TRADE FINANCIAL’s premises. Further guidance on determining
what conduct or behavior is inappropriate and in violation of Company policy, is
available from Human Resources, Corporate Safety & Security or Legal.

 

Retaliation Is Prohibited

 

E*TRADE FINANCIAL also prohibits retaliation against any individual who, in good
faith, reports discrimination, harassment, violence or concerns about
affirmative action, or any individual who participates in, or otherwise
supports, an investigation of such reports. Anyone who retaliates against an
individual under such circumstances will be subject to disciplinary action, up
to and including termination of employment.

 

Individuals Covered

 

This policy applies to all applicants and employees, and prohibits harassment,
discrimination, violence and retaliation whether engaged in by fellow employees,
a supervisor or a manager. Persons not directly connected to E*TRADE FINANCIAL
(for example, outside vendor, consultant, or customer) also are expected to
comply with the policy in all respects.

 

26



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Reporting an Incident

 

You are strongly urged to report all incidents of discrimination, harassment,
violence or retaliation, regardless of the offender’s identity or position, so
that an effective remedial action can be taken as appropriate. You may make
complaints in writing or orally.

 

If you believe that, you have experienced conduct that is contrary to this
policy or have concerns about such matters, remember that often the first and
most effective resource is to tell the individual that undertook the conduct
that you felt the behavior was inappropriate. Often such open communication can
clear up an innocent misunderstanding. Of course, at any time you may report the
matter to your direct supervisor, Human Resources, Legal or Corporate Safety &
Security or any individual at the Business Leader or Chief level with whom you
feel comfortable. If the problem involves your supervisor or if there are other
reasons for not approaching your supervisor, you should bring the complaint to
Human Resources, Corporate Safety & Security, or Legal.

 

Important Notice to All U.S. Employee

 

If you are a U.S. Employee, who has experienced conduct you believe is contrary
to this policy and you plan to pursue legal action concerning such conduct, you
could have a legal obligation to take advantage of E*TRADE FINANCIAL’s complaint
procedure. Your failure to fulfill this obligation could affect your right to
pursue legal action. Employees outside the U.S. should consult the law governing
their jurisdiction with respect to any obligation to use E*TRADE FINANCIAL’s
complaint procedure.

 

Investigation of Allegations

 

All reported allegations of discrimination, harassment, violence or retaliation
will be investigated promptly. The investigation may include individual
interviews with the parties involved and with individuals who may have observed
the alleged conduct or may have other relevant knowledge.

 

Confidentiality will be maintained throughout the investigation process to the
greatest extent possible consistent with adequate investigation and appropriate
corrective action. However, you cannot expect that a complaint will be
maintained in complete confidence or that you may report an allegation of
inappropriate behavior and expect the company to not do anything about it.
E*TRADE FINANCIAL will take every action to protect you from any retaliation for
reporting any inappropriate activity.

 

Consequences of Inappropriate Behavior

 

Misconduct, including harassment, discrimination, violence, retaliation, any act
of moral turpitude or any other form of unprofessional, illegal or criminal
behavior, may subject you to disciplinary action by E*TRADE FINANCIAL, up to and
including immediate termination. In addition, unlawful conduct may subject you
to civil, and in some cases criminal, liability.

 

27



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_4.jpg]

 

Handling Proprietary and Confidential Information

 

Handling proprietary and confidential information in the appropriate manner
safeguards E*TRADE FINANCIAL’s assets and ensures compliance with regulations.

 

In this Code, we refer to “proprietary information” and “confidential
information”. Regardless of the terminology used, any information that meets
either of the definitions described below may be considered “trade secrets” and
is protected by the applicable law in your jurisdiction.

 

Definition of Proprietary Information

 

PROPRIETARY INFORMATION is Company information not known to the public that may
have intrinsic value or that may provide E*TRADE FINANCIAL with a competitive
advantage. Proprietary information includes, but is not limited to:

 

• computer programs and other systems information;

 

• algorithms;

 

• business, product or marketing plans;

 

• sales forecasts

 

• customer lists;

 

• intellectual property; and

 

• business practices.

 

28



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Proprietary information also includes the information derived from public
sources but which becomes proprietary through E*TRADE FINANCIAL’s aggregation or
interpretation of that information.

 

Proprietary information may be present in various media and forms, including
written documents, computer files, diskettes, videotapes, audiotapes and oral
communications.

 

Definition of Confidential Information

 

CONFIDENTIAL INFORMATION is information that is not generally known to the
public about E*TRADE FINANCIAL, its customers, its counterparties or other
parties with which E*TRADE FINANCIAL has a relationship. Like proprietary
information, confidential information may be present in various media and forms.
Information may be both confidential and proprietary.

 

Examples of confidential information concerning E*TRADE FINANCIAL and its
employees, customers and counterparties include, but are not limited to:

 

• personal information;

 

• financial information;

 

• securities trades or holdings;

 

• business plans or projections;

 

• acquisition or divestiture plans;

 

• securities issuance, buy-back or tender plans;

 

• restructuring or reorganization plans;

 

• legally privileged communications and materials;

 

• identities of customers or counterparties of E*TRADE FINANCIAL;

 

• existence and terms of agreements with customers or counterparties; and

 

• programs and materials on E*TRADE FINANCIAL’s information systems.

 

Confidential information also may concern individuals or entities that are not
customers or counterparties. You should treat as confidential any non-public
information about individuals, companies or transactions if:

 

• it has not been publicly disseminated; and

 

29



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

• it has been acquired directly or indirectly from an individual or company
involved in an actual or potential transaction or a business relationship in
which E*TRADE FINANCIAL may have a role, or anyone acting on behalf of the
foregoing.

 

Guidelines for Accepting Proprietary or Confidential Information

 

Before accepting proprietary or confidential information from any third party,
evaluate the consequences to E*TRADE FINANCIAL. The decision to accept such
information may preclude E*TRADE FINANCIAL from doing other business involving
the customer or counterparty. In general, do not accept information from a
customer or counterparty beyond that which is necessary for the customer or
counterparty to conduct its business with E*TRADE FINANCIAL. In addition, you
should comply with any policies and preclearance procedures of your business
unit or department concerning the acceptance of proprietary or confidential
information.

 

Confidentiality Agreements

 

No E*TRADE FINANCIAL employee is authorized to enter into any confidentiality or
non-disclosure agreement without prior review and approval of the agreement by
Legal. When presented with information you believe may be “confidential” to the
third party, determine if the party intends for the information to be protected
by a confidentiality agreement. If so, do not accept that confidential
information until the agreement has been reviewed and approved by Legal.

 

You must comply with the terms of any confidentiality agreement governing
proprietary or confidential information in your possession or control, including
procedures that call for the return or destruction of such information,
consistent with E*TRADE FINANCIAL’s document retention policies and applicable
law.

 

Using Proprietary or Confidential Information

 

Use proprietary or confidential information solely to perform your duties for
E*TRADE FINANCIAL. Do not use proprietary or confidential information to engage
in trading for your own account or to advise relatives, friends or other persons
trading in securities or engaged in other financial services.

 

Proprietary or confidential information learned from one customer cannot be used
for any other purpose or for any other customer.

 

Handling Materials Containing Proprietary or Confidential Information

 

Do not display, review or discuss proprietary or confidential information in
public places (such as elevators, restaurants, airplanes or other areas where
you may be overheard) or in front of outside vendors or other third parties.
Remember that conversations conducted on a mobile phone are not always secure.
Conversations dealing with confidential or proprietary information should be
held on a land-line.

 

30



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Proprietary or confidential information in physical form, including on
electronic media such as a diskette, should not be left unattended unless it is
secured behind a locked door or in locked office furniture. Do not leave
proprietary or confidential information in conference rooms, in wastebaskets, on
desks or anywhere else where it might be picked up and reviewed. Erase white and
chalk boards thoroughly.

 

Information stored in computers, including personal digital assistants, laptops
and workstations must be protected by passwords or other mechanisms that ensure
only authorized individuals can access the information. Do not leave your
computer(s) unattended unless you have locked or signed off, and do not disclose
your computer or voicemail passwords to anyone at or outside E*TRADE FINANCIAL.

 

Whenever possible, mark confidential or proprietary documents with “E*TRADE
FINANCIAL Confidential” and/or “E*TRADE FINANCIAL Proprietary”.

 

Do not remove proprietary or confidential information from Company premises
unless absolutely necessary. E*TRADE FINANCIAL reserves the right to deny you
permission to remove any proprietary and confidential information from Company
premises. If you take such information out of the office for business purposes,
keep it on your person or in a secure place at all times and return it promptly
to Company premises.

 

Communicating Proprietary or Confidential Information

 

Exercise care when sending or discussing proprietary or confidential data on
voicemail, electronic mail, mobile or cordless phones, fax machines or message
services. Make sure you use correct electronic mail addresses, telephone
extension numbers, fax numbers and, when applicable, use project and code names.

 

Within E*TRADE FINANCIAL, communicate proprietary or confidential information
only to employees who have a legitimate business reason to know the information
and who have no responsibilities or duties that could give rise to a conflict of
interest.

 

Do not disclose proprietary or confidential information to any person outside
E*TRADE FINANCIAL (including family members), or use it or permit any third
party to use it without first obtaining Legal and Compliance approval.

 

Disposal of Proprietary or Confidential Waste

 

When no longer of use, proprietary or confidential information must be disposed
of in a manner that renders it unreadable and non-reconstructable, using means
and methods approved by E*TRADE FINANCIAL (for example, approved

 

31



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

shredders or confidential waste bins), consistent with E*TRADE FINANCIAL’s
document retention policies and applicable law. Information contained on
electronic storage media (for example, a diskette or zip cartridge) should be
destroyed in a manner that renders it unreadable and unrecoverable.

 

Proprietary or Confidential Information Concerning Securities

 

When proprietary or confidential information might affect the price of a
security or other financial instrument, or the decision to buy or sell
securities or other financial instruments, the laws concerning insider trading
also govern your responsibilities. E*TRADE FINANCIAL has developed strict
procedures to ensure compliance with the laws of each jurisdiction in which it
does business. These procedures are critical to the protection of E*TRADE
FINANCIAL franchise and are described in E*TRADE FINANCIAL policy on the
“Treatment of Inside Information”, which is outlined in this Code.

 

Confidentiality Obligations to Previous Employers and other Third Parties

 

As provided in your Employment Agreement “Proprietary Rights and Inventions
Agreement”, upon commencing your employment with E*TRADE FINANCIAL, you must
disclose any confidentiality obligations to a third party (for example, a former
employer) to which you are subject. You also must disclose any inventions
developed by you or intellectual property owned by you prior to your employment
or as part of any outside business activity during your employment, to the
extent that you are permitted to do so.

 

Ordinarily, you may not use proprietary or confidential information gained or
inventions developed in your employment elsewhere to benefit E*TRADE FINANCIAL
or its employees, customers and business partners. Consult with your direct
supervisor and Legal with questions about using specific information or
inventions.

 

You must provide E*TRADE FINANCIAL with a copy of any confidentiality or
nondisclosure agreements between you and any third party, including any former
or current employer, to which you are subject during your employment with
E*TRADE FINANCIAL.

 

Ownership of Intellectual Property

 

E*TRADE FINANCIAL owns all rights in any intellectual property developed by you
during your employment that relate to E*TRADE FINANCIAL’s business, even if
invented or otherwise developed outside E*TRADE FINANCIAL premises and even if
no E*TRADE FINANCIAL equipment was used in the process. For this purpose,
E*TRADE FINANCIAL’s intellectual property includes any idea, invention or design
(whether or not patentable or reduced to practice) and all related patents and
patent applications, any copyrightable work, any trademarks or service marks
(and related registrations or applications for

 

32



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

registration) and any trade secrets. E*TRADE FINANCIAL’s intellectual property
is proprietary information and should be treated in accordance with the
standards set forth in the Code.

 

Post-Employment Use of Proprietary or Confidential Information

 

You may not disclose proprietary or confidential information of E*TRADE
FINANCIAL or any third party outside of the Company at any time, including after
termination of employment. You may not take such proprietary or confidential
information when leaving E*TRADE FINANCIAL or use or disclose such information
for your personal benefit or for the benefit of your new employer or prospective
new employer. You may not permit its disclosure or use by any third party.

 

In exceptional circumstances, the Company may grant a written waiver of the
prohibitions on post-employment disclosure. The grant of a waiver is in the sole
discretion of E*TRADE FINANCIAL and will occur only if, among other things, the
party receiving the proprietary or confidential information signs a formal
non-disclosure agreement prepared by Legal.

 

This policy does not restrict you from obtaining employment in any capacity
elsewhere, provided you do not use or disclose proprietary or confidential
information.

 

E*TRADE FINANCIAL reserves the right to review all materials you plan to take
with you when you leave E*TRADE FINANCIAL and to remove any proprietary or
confidential information that you may have stored on your personal computer
equipment, including personal digital assistants.

 

Preventing Improper Use of Proprietary or Confidential Information

 

E*TRADE FINANCIAL will vigorously enforce its rights to prevent any current or
former employee from improperly taking, disclosing or using proprietary or
confidential information, or permitting others to do the same. You should report
violations or suspected violations of this policy or the policy of any specific
business unit or department to an appropriate supervisor, to Legal and, if
necessary or appropriate, Corporate Safety & Security.

 

33



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_5.jpg]

 

Treatment of Inside Information

 

Inside information is proprietary or confidential information about a securities
issuer that is subject to special Company policies.

 

Policy on the Treatment of Inside Information

 

Definition of Inside Information

 

INSIDE INFORMATION (also called material non-public or price-sensitive
information) is defined under federal, state and other jurisdictional laws as
non-public information about a securities issuer (e.g., a public company) that
may have an impact on the price of a security or other financial instrument or
that a reasonable investor would be likely to consider important in making an
investment decision. Inside information may include but is not limited to the
following:

 

• financial information (for example, non-public company earnings information or
estimates, dividend increases or decreases, liquidity problems or changed
projections);

 

• operating developments (for example, new product developments, changes in
business operations or extraordinary management developments or large increases
or decreases in orders); or

 

• proposed business activities (for example, proposed or agreed mergers,
acquisitions, divestitures, major investments, restructurings).

 

Consider all facts and circumstances in determining whether an item is inside
information. Contact Legal or Risk Management if you have any questions as to
whether an item is inside information.

 

34



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Prohibited Uses of Inside Information

 

You may not trade, encourage others to trade, or recommend securities or other
financial instruments based on inside information. In most jurisdictions,
securities laws require those with inside information about a securities issuer
to refrain from disclosing such information to others and desist from trading in
or recommending the purchases or sale of securities or other financial
instruments based upon such information. It is a violation of Company policy and
the law of most jurisdictions for persons to whom insiders have communicated (or
“tipped”) inside information to disclose such information to others or to trade
in or recommend securities or other financial instruments based on inside
information.

 

Guidelines for Information about E*TRADE FINANCIAL

 

Publicly disclosed information about E*TRADE FINANCIAL must be accurate and not
misleading. Do not discuss any inside information about E*TRADE FINANCIAL’s
business outside the Company. Refer all shareholder or securities analyst
inquiries to Investor Relations.

 

Handling Rumors

 

You may be violating the law if you trade based on a rumor.

 

If you believe that a rumor or piece of unsubstantiated information may have
been circulated deliberately to influence the market for securities or other
financial instruments of a publicly trade company, report the situation promptly
to Risk Management or Compliance. Do not trade based on the rumors or take any
other action, without the prior approval of Compliance. You may discuss widely
circulated unsubstantiated information if you disclose that it is
unsubstantiated.

 

Consequences of Misusing Inside Information

 

The misuse of inside information may result in, among other things, regulatory
inquiry, litigation, adverse publicity for E*TRADE FINANCIAL (and you) and
disciplinary action by E*TRADE FINANCIAL, up to and including termination of
your employment. Misusing inside information may also end your career in the
securities industry and result in civil and criminal penalties, including
incarceration.

 

The Restricted List

 

The Restricted List, which is maintained by and Compliance, is one of the tools
E*TRADE FINANCIAL uses to monitor and ensure that regulatory requirements are
met. Employees are not permitted to trade in the securities (or other
instruments) of issues on the restricted list. Consult Compliance when questions
arise or when you believe an exception is warranted. If you become aware of a
violation, notify Compliance immediately. Corrective action should not be taken
without Compliance approval.

 

A company may be on the Restricted List for many reasons. Therefore, you should
not make any assumptions as to why an issuer has been listed. The Restricted
List changes so you should consult the list before trading.

 

35



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

The Restricted List is proprietary and confidential information. You may not
distribute the Restricted List outside E*TRADE FINANCIAL. If you have a joint
account or an account in your name that is managed by another pursuant to a
power of attorney, it is your responsibility to ensure that no trades of
securities on the Restricted List are made in these accounts.

 

36



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_6.jpg]

 

Outside Business Activities

 

Laws and regulations restrict your ability to become an officer, director or
employee of a company not affiliated with E*TRADE FINANCIAL or to engage in
certain outside business activities.

 

Before you engage in any outside business activities, you must obtain written
approval from E*TRADE FINANCIAL’s General Counsel and Corporate Secretary.
Failure to obtain such approval may subject E*TRADE FINANCIAL to severe
regulatory penalties and civil liability. You may also be subject to
disciplinary action, up to and including termination of employment.

 

You may not engage in even approved outside activities during your working hours
at E*TRADE FINANCIAL nor use Company facilities to further those outside
activities except in accordance with E*TRADE FINANCIAL’s policies. Activities on
behalf of trade associations are not included in this prohibition. In no event,
however, may you participate in any outside activity that interferes with your
duties at E*TRADE FINANCIAL.

 

Obtaining Approval

 

As set forth in the Employee Agreement “Confidentiality and Proprietary
Information”, you must request and receive written approval from Legal and
Compliance before you may:

 

• engage in any business other than that of E*TRADE FINANCIAL;

 

• accept employment or compensation from any person or organization other than
E*TRADE FINANCIAL;

 

37



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

• serve as an officer, director, member, partner, or employee of a business
organization other than E*TRADE FINANCIAL, whether that business is for profit
or not-for profit; or

 

• except as provided below, own any stock or have any financial interest,
directly or indirectly, in any other business organization.

 

Prior written consent of E*TRADE FINANCIAL is not necessary if the organization
in which you will obtain stock or a financial interest is publicly owned and no
control relationship exists between you and the organization (for example, you
may purchase any shares in the market, although all other employee trading
policies and restrictions apply). Similarly, you do not need approval to
purchase products or services of certain financial service companies, such as
insurance policies.

 

Note that your involvement in an outside business activity that begins
permissibly may evolve into a violation of applicable laws and regulations if
the nature or scope of that business or your participation changes. If you have
obtained approval to undertake an outside business activity, you must notify
Legal and Compliance promptly of any changes to the business plan or business
lines of the outside business activity or of any changes in your participation.

 

Industry-Related Organizations

 

You are required to request approval for directorships in industry-related
organizations, such as trade associations. E*TRADE FINANCIAL will generally not
grant approval of any other outside business activity related to the financial
services industry.

 

Residential Boards and Charities

 

You may be required to obtain approval to become a director or officer of a
residential cooperative or condominium board. This depends upon the nature of
your responsibilities at E*TRADE FINANCIAL and whether you will be compensated
by, or render investment advice to, the board. Consult Legal and Compliance for
further information.

 

38



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

   LOGO [g46431sec_7.jpg]

 

Employee Trading

 

The Employee Trading policy is designed to prevent legal, business and ethical
conflicts and to guard against the misuse of proprietary or confidential
information.

 

All of your trading activities must strictly comply with all federal, state and
other jurisdictional laws, rules and regulations and in accordance with the very
highest ethical standards. You must not engage in trading that is or may appear
to be improper. You may not engage in personal trading on a scale or of a kind
that would distract you from your daily responsibilities. The policy described
below reflects these governing principles.

 

Trading Policies of Specific Business Units and Departments

 

This policy consists of general rules that you are required to follow with
respect to all of your trading activities and specific rules for particular
types of transactions and accounts. You must also be familiar with and abide by
any trading policies applicable to your business unit or department because
those policies may contain restrictions beyond those imposed by this policy.

 

Accounts Covered by this Policy

 

This policy applies to all Employee Securities Accounts. For these purposes, an
EMPLOYEE SECURITIES ACCOUNT is any securities account owned or controlled, in
whole or part, directly or indirectly, by you, whether for securities or other
financial instruments, including joint accounts, family accounts, and
self-directed IRA accounts that hold, or can hold, securities other than mutual
fund shares or bank certificates of deposit.

 

This rule governs accounts in your own name and other accounts you could be
expected to influence or control, including:

 

• accounts of your spouse or domestic partner;

 

39



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

• accounts of children or other relatives of yours or your spouse or domestic
partner who reside in the same household or to whom you or your spouse or
domestic partner contribute substantial support;

 

• trust accounts for which you act as trustee or you otherwise guide or
influence;

 

• corporate accounts controlled, directly or indirectly, by you; or

 

• arrangements similar to trust accounts that benefit you directly or
indirectly.

 

Some business unit or department policies may define Employee Securities
Accounts more broadly and you must be aware of and abide by any such policies.

 

Maintenance of Securities Accounts at E*TRADE FINANCIAL

 

To help implement this policy and to aid in meeting regulatory requirements,
employees must, with limited exceptions, maintain all brokerage or trading
accounts in which they have an interest with E*TRADE FINANCIAL and not with an
outside broker. No employee may maintain a brokerage or trading account with an
outside broker without prior approval from Compliance

 

When you begin your employment at E*TRADE FINANCIAL and periodically thereafter
on request, you must disclose in writing all accounts that could be used as
brokerage accounts and make other certifications. You are required to complete
this certification accurately. You need not list checking, savings, money
market, mutual fund or IRA accounts that cannot be used as brokerage accounts.

 

If you are a new employee and still maintain non-Company brokerage accounts or
have worked at E*TRADE FINANCIAL for some time and have an outside account
without appropriate approval, you must disclose this to Compliance immediately.

 

Further procedures for opening accounts, entering employee orders and reviewing
employee trading are set forth below.

 

Exceptions to this Policy

 

Exceptions to E*TRADE FINANCIAL’s Employee Trading policy are rare and granted
only by the express prior written approval of Legal and Compliance.

 

Consequences of Inappropriate Employee Trading

 

E*TRADE FINANCIAL reserves the right to cancel any trade (without prior notice
and at your expense) or to instruct you to cancel a trade executed in an account
maintained away from E*TRADE FINANCIAL (at your expense). E*TRADE FINANCIAL may
freeze your positions to avoid potential conflicts of interest or the appearance
of impropriety. In addition, E*TRADE FINANCIAL may suspend or revoke your
trading privileges at any time.

 

40



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Employee trading violations can result in penalties ranging from cancellation of
an offending trade to termination of your employment. Any loss from an
impermissible trade will be charged to you and any profits will be forfeited to
E*TRADE FINANCIAL. Violations may also lead to civil or criminal proceedings and
penalties.

 

General Rules for Employee Trading

 

Trading on Inside Information

 

You are strictly prohibited from trading using inside information. For further
guidelines, including a definition of inside information, see E*TRADE FINANCIAL
policy on the “Treatment of Inside Information” outlined in this Code.

 

Primary and Secondary Public Offerings

 

Unless otherwise notified, you may not purchase any security that is part of a
primary or secondary offering that E*TRADE FINANCIAL is underwriting or selling
until the distribution has been completed.

 

Subject to certain exceptions, Company policy and industry regulations in
certain jurisdictions may prohibit you from purchasing either equity or debt
security in any initial public offering, whether or not E*TRADE FINANCIAL is
participating in that offering. Requests for exceptions must be approved by
Compliance before entering an order.

 

Obtaining Significant Interests in Public Companies or Trading in Concert with
other Employees

 

Unless permitted in writing in advance by Legal and Compliance, you may not,
individually or in concert with other employees or other persons, directly own,
or control a position in a public company that would require a filing under the
securities laws and regulations. Filing obligations in some jurisdictions may
start with a position of 3% or more of the outstanding equity of a public
company.

 

You also are prohibited from trading in concert with other employees, even if
taken together you and other employees control less than 3% of the outstanding
equity in question.

 

Futures, Options on Futures and other Derivative Securities

 

Generally you may not trade in futures, options on futures, forward contracts,
non-listed warrants, physical commodities, options on physical commodities and
currencies. Exceptions must be approved by Compliance.

 

You may trade listed equity options, index options, listed foreign currency
options and equity warrants, subject to Company and business unit or
departmental trading policies. Employees in non-U.S. locations should also
consult local policies.

 

41



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

Information about Customer or Company Orders

 

You may not “front run” customer or Company orders (for example, trade for your
own account before a customer or Company order in the same security or a
derivative based on that security).

 

You may not “piggyback” or “shadow” on customer trades (for example, engage in
trades identical to those that a customer has completed).

 

The Restricted List

 

You generally may not trade in securities on the Restricted List as outlined in
this Code. Consult with Compliance if you have any questions about a restricted
security.

 

Rules for Particular Accounts and Transactions

 

Transactions in E*TRADE FINANCIAL’s Securities

 

E*TRADE FINANCIAL has specific rules, as set forth below, that govern your
transactions in E*TRADE FINANCIAL’s securities.

 

You must follow these specific rules:

 

• The window period for transactions in E*TRADE FINANCIAL’s securities generally
begins on the third business day following E*TRADE FINANCIAL’s earnings
announcement and ends on the last business day of the second month of each
fiscal quarter. However, circumstances relating to the Company’s operations or
plans may cause the Company to close the trading window at any time, with or
without any prior notice;

 

• Even during an open window period, you may not transact in any of E*TRADE
FINANCIAL’s securities if you have inside information about E*TRADE FINANCIAL
(and any questions about whether a proposed transaction is appropriate should be
resolved by seeking guidance from Compliance);

 

• You are not permitted to sell short or trade in derivatives involving any
Company securities.

 

Managed Accounts

 

With prior written approval of Compliance, you may appoint outside managers (for
example, trust companies, banks or registered investment advisers) who exercise
full discretion. If an outside manager handles an account, complete investment
discretion must be granted. You may not participate, directly or

 

42



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

indirectly, in individual investment decisions or be made aware of such
decisions before transactions are executed. Trading on this account must still
avoid any issuer on the Restricted List and there may be no trading in any
securities except during an open window period.

 

This restriction does not preclude you from establishing investment guidelines
for the manager, such as indicating industries in which you desire to invest,
the types of securities you want to purchase or your overall investment
objectives. However, those guidelines may not be changed so frequently as to
give the appearance that you are actually directing account investments.

 

Money Market and Open-End Mutual Fund Accounts

 

You may maintain money market and mutual fund accounts away from E*TRADE
FINANCIAL as long as the accounts have no brokerage facilities. However, you are
strongly encouraged to maintain those accounts at E*TRADE FINANCIAL. You may
trade money market and open-end mutual funds freely in your Company account.
While you may invest in open-end mutual funds, you should consider the
appearance of impropriety that may result from investments in sector funds.

 

Dividend Reinvestment Plans (“DRIPs”)

 

You may open a dividend reinvestment plan account with an issuer. Your business
unit or department employee trading policies and the Restricted List policy
apply to the initial investment in a DRIP and any additional cash contributions
to a DRIP.

 

So long as the issue is not on the Restricted List, you may liquidate the plan
directly with the issuer.

 

Investment Clubs

 

You may not participate in investment clubs in which members pool their funds to
make investments in securities without approval from Compliance.

 

Direct Purchase of U.S. Treasury Bills, Bonds or Notes

 

You may purchase U.S. Treasury bills, bonds or notes through E*TRADE FINANCIAL
or by direct subscription to the Federal Reserve Bank. You may not purchase
these instruments through other financial institutions.

 

Procedures for Employee Securities Accounts

 

Entry of Orders

 

All orders for Employee Securities Accounts must be entered through the web site
or automated telephone system, and with rare exception (only if a problem
arises) via a “live broker” through the Employee Branch. You may not enter
orders yourself or by another employee in any other way.

 

43



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

You may not view, or ask another employee to view, any other employee account
for any reason without the express approval of Compliance. You may not ask any
other employee to view your account for any reason without express approval of
Compliance.

 

Review of Employee Transactions

 

Every transaction in an Employee Securities Account is or may be reviewed by
Legal, Compliance or Corporate Safety & Security for the purpose of:

 

• reviewing the nature of the transaction and the relationship it may have to
previous transactions or E*TRADE FINANCIAL’s activities;

 

• evaluating compliance with E*TRADE FINANCIAL’s policies on employee trading
and the handling of proprietary and confidential information;

 

• considering the suitability of the transaction;

 

• considering whether transactions are of a frequency or nature to distract the
employee from his or her responsibilities to E*TRADE FINANCIAL; and

 

• determining whether the employee’s trade is in conflict with trading activity
of customer accounts.

 

E*TRADE FINANCIAL also may provide information and materials concerning
transactions in Employee Securities Accounts to regulatory and governmental
authorities.

 

44



--------------------------------------------------------------------------------

CODE OF PROFESSIONAL CONDUCT

 

ACKNOWLEDGEMENT

 

I hereby acknowledge that I have received a copy of the E*TRADE FINANCIAL Code
of Professional Conduct (the “Code”) and that I have reviewed the contents of
the Code.

 

I understand that as an E*TRADE FINANCIAL employee I am responsible for
complying with all laws and regulations applicable to our business and all
provisions of the Code, as well as all other corporate policies and procedures.

 

After reviewing the Code, if I realize there are any provisions with which I
have not complied (for example, maintaining a brokerage or trading account with
an outside broker without prior approval from Compliance, participating in an
investment club or serving on the board of directors of an outside entity
without prior approval from Compliance), I will promptly notify the appropriate
department so that the matter can be brought in line with the requirements of
the Code.

 

I understand that if I have any questions about the application of the Code in
any situation, I should seek guidance from my supervisor or appropriate E*TRADE
FINANCIAL department.

 

Dated: _______________  

 

--------------------------------------------------------------------------------

    Employee’s Signature    

 

--------------------------------------------------------------------------------

    Employee’s Name Printed

 

45